DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 26 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,886,313 and 10,195,443 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-4, 6-12, 15, 16, 18-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claims 2 (to issue as claim 1) and 20 (to issue as claim 16), the subject matter not found was a medical system in which an acceleration parameter is utilized to eliminate one or more selected plurality of cardiac electrodes from a set of viable electrodes forming a potential LV pacing vector, and wherein a threshold test circuit measures one or both of a cardiac capture threshold and a phrenic nerve activation threshold only for the set of viable electrodes left after elimination based on the acceleration parameter assessment, to then rank the potential LV pacing vectors based on the acceleration parameter and the one or both of capture threshold and phrenic nerve activation threshold, in combination with the other remaining limitations in the claim.
Regarding claim 11 (to issue as claim 10), the subject matter not found was a cardiac system for ranking potential LV pacing vectors in which an acceleration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
29 May 2021